DETAILED ACTION
Claims 1, 6 and 14 have been amended.
Claims 3, 4, 10 and 11 have been cancelled
Claims 1, 2, 5-9 and 12-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2021 has been entered.

Response to Arguments
Argument – The applicant argues, in regards to the 103 rejection of claims 1, 6 and 14, that Billor, Marvin or Walker does not disclose “a margin of error based on a length of a period of network downtime” (see applicant’s remarks; page 9).
Response to argument – The applicant’s arguments have been fully considered but are moot in view of the new ground(s) of rejection.  
a margin of error” as shown in the previous office and the rejection below, the examiner relies on Ewanchuk to disclose “a margin of error based on a length of a period of network downtime…” as shown in the rejection below.

Claim Interpretation
Regarding claims 5, 6 and 12 the claims recite alternative language, i.e. using the terms “at least one of” and “or”, and as such, the Examiner interprets certain features to not be required due to the claim language listing the features in the alternative.  The rejection below specifies the particular limitations.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 2, 5-9, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Billor et al. (U.S. 10,447,545 B1) in view of Ewanchuk et al. (U.S. 2014/0115150 A1), and further in view of Walker et al. (U.S. 2017/0048132 A1).
Regarding claim 1, Billor discloses a method of mapping network connections comprising:
obtaining, using a computing device communicatively coupled to a network (port identification server), traffic data including quantities of data sent and received for each interface (ports) of a plurality of interfaces (ports) within the computer network (see Billor; column 4 line 59- column 5 line 6 and column 7 lines 6-13; Billor discloses port identification server communicates with DWDM devices and routers to collect data regarding data sent and received over each of the ports of each of the devices.  The retrieved data includes the amount of data which is measured in bytes);
identifying, using the computing device (port identification server), a potential (closeness of fit) connection between a pair of interfaces of the plurality of interfaces (ports), wherein identifying the potential connection includes determining that quantities of data sent and received for a first interface (DWDM port) of the pair of interfaces (ports) for a time period correspond to quantities of data received and sent, respectively, for a second interface (router port) of the pair of interfaces (ports) for the time period (see Billor; column 3 lines 25-41, column 5 lines 2-6, 31-36, column 6 lines 8-19 and column 7 lines 6-13; Billor discloses the port identification server determines the closeness of fit or matching of a connection by aggregating data over time and uses the aggregated data to identify, from the patterns of data sent/received over a time period at 
wherein identifying the potential connection (closeness of fit) includes determining that variation between the quantity of data sent from the first interface (DWDM port) and the quantity of data received at the second interface (router port) and variation between the quantity of data received at the first interface (DWDM port) and the quantity of data sent from the second interface (router port) are each within a respective margin of error (see Billor; column 7 lines 6-13, column 9 lines 12-25, 52-66, column 10 lines 20-27 and column 11 lines 15-30; Billor discloses the data received includes the amount of data sent/received at each device, i.e. DWDM and router, port.  A comparison/evaluation is made by the port identification server to determine the closeness of fit or closeness of match for the data transmitted from the DWDM port and the data received at the router port, as well as, the data received at the DWDM port and the data transmitted from the router port.  A value is given that determines the most likely connection.  Further, the confidence of the match is evaluated.  Therefore, the closeness of fit or match, as well as, the confidence determination gives the claimed “within a respective margin of error”);
generating and storing, using the computing device (port identification server), network topology data including a record corresponding to the potential connection (see Billor; column 4 line 63 – column 5 line 6, column 6 lines 43-48 and column 12 lines 4-10; Billor discloses the 
While Billor discloses the claimed “within a respective margin of error”, as shown above, and further the respective margin of error based, at least in part, on at least one of a length of the time period (see Billor; column 2 lines 34-37, 47-49 and column 10 lines 27-33; Billor discloses time series data corresponding to data received at and transmitted over a time period is collected.  The port identification server determines the closeness of fit or matching for the connections that have the most similar time series traffic data), Billor does not explicitly disclose the margin of error based, at least in part, on a length of a period of network downtime identified by the computing device.
In analogous art, Ewanchuk discloses the margin of error based, at least in part, on a length of a period (duration) of network downtime (idle time) identified by the computing device (see Ewanchuk; paragraph 0014; Ewanchuk discloses maintaining a list of connections for a network, as well as, a table of idle time durations and monitoring traffic.  Determination is made that Y of Z sample connections were reset after T seconds of idle time with a margin of error in order to generate a timeout value.  As such, the margin of error is based, at least in part, on a duration of idle time).
One of ordinary skill in the art would have been motivated to combine Billor and Ewanchuk because they both disclose the feature of identifying connections, and as such, are within the same environment.

While Billor discloses generating and storing data corresponding to the potential connection, as discussed above, the combination of Billor and Ewanchuk does not explicitly disclose generating and storing, using the computing device, network topology data including a record corresponding to the potential connection, the record including an identifier for each of the first interface and the second interface.
In analogous art, Walker discloses generating and storing, using the computing device, network topology data including a record corresponding to the potential connection, the record including an identifier for each of the first interface (port) and the second interface (port) (see Walker; paragraphs 0068, 0076, 0077, 0080 and Figure 8; Walker discloses an external link mapping table that shows data organization used to keep track of data communication links.  In particular, physical-layer cross connects, i.e. PLCCs, send reports to a communication-path-management controller that indicate information corresponding to data that has been transmitted and received between PLCCS for a fixed amount of time.  The communication-path-management controller then populates the external link mapping table.  Further, the external link mapping table includes identifiers for the ports).
One of ordinary skill in the art would have been motivated to combine Billor, Ewanchuk and Walker because they all disclose the feature of identifying connections and further both 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined Walker’s link mapping table into the combined system of Billor and Ewanchuk in order to provide the benefit of data organization to the database management system (see Billor; column 6 lines 45-48).
Regarding claim 2, Billor, Ewanchuk and Walker disclose all the limitations of claim 1, as discussed above, further the combination of Billor, Ewanchuk and Walker clearly discloses wherein obtaining the traffic data comprises:
generating, for each network device including at least one of the plurality of interfaces (port), a request message, the request message configured to cause the network device to generate and transmit to the computing device (port identification server) at least one response message including quantities of data sent and received for each interface (port) of the network device for the time period (see Billor; column 6 line 65 – column 7 line 13; Billor discloses that the port identification server communicates with each DWDM device and router device to retrieve and collect data specifying traffic transmitted and received over time on each port of the devices.  The retrieved data includes the amount of data that is sent/received.  As such, a request/response communication would occur in order for the port identification server to retrieve and collect the sent/received data between the devices); and
transmitting each request message to its respective network device (see Billor; column 6 line 65 – column 7 line 13; Billor discloses that the port identification server communicates with each DWDM device and router device.  As such, in order to retrieve the data that is collected the port identification server would request the data from each device as part of the communication). 
Regarding claim 5, Billor, Ewanchuk and Walker disclose all the limitations of claim 1, as discussed above, further the combination of Billor, Ewanchuk and Walker clearly discloses wherein the quantities of data included in the traffic data are measured in at least one of bits, bytes (see Billor; column 7 lines 6-13; Billor discloses the retrieved data includes the amount of data that is sent/received is measured in bytes), or packets (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “bytes” alternative).  
Regarding claim 6, Billor discloses a system for mapping network connections, the system comprising: 
a computing device (port identification server), wherein the computing device:
obtains traffic data for a network including a plurality of interfaces (ports), the traffic data corresponding to quantities of data sent and received from each of the plurality of interfaces (ports) (see Billor; column 4 line 59- column 5 line 6 and column 7 lines 6-13; Billor discloses port identification server communicates with DWDM devices and routers to collect data regarding data sent and received over each of the ports of each of the devices. The retrieved data includes the amount of data which is measured in bytes); 
identifies potential (closeness of fit) connections between one or more pairs of the plurality of interfaces (ports), wherein identifying each potential (closeness of fit) connection includes determining that quantities of data sent and received for a first interface (DWDM port) of the pair of interfaces for a time period correspond to quantities of data received and sent, respectively, for a second interface (router port) of the pair of interfaces for the time period (see Billor; column 3 lines 25-41, column 5 lines 2-6, 31-36, column 6 lines 8-19 and column 7 lines 
wherein identifying the potential connection (closeness of fit) includes determining that variation between the quantity of data sent from the first interface (DWDM port) and the quantity of data received at the second interface (router port) and variation between the quantity of data received at the first interface (DWDM port) and the quantity of data sent from the second interface (router port) are each within a respective margin of error (see Billor; column 7 lines 6-13, column 9 lines 12-25, 52-66, column 10 lines 20-27 and column 11 lines 15-30; Billor discloses the data received includes the amount of data sent/received at each device, i.e. DWDM and router, port.  A comparison/evaluation is made by the port identification server to determine the closeness of fit or closeness of match for the data transmitted from the DWDM port and the data received at the router port, as well as, the data received at the DWDM port and the data transmitted from the router port.  A value is given that determines the most likely connection.  Further, the confidence of the match is evaluated.  Therefore, the closeness of fit or match, as well as, the confidence determination gives the claimed “within a respective margin of error”); and
adding” and “modifying” alternatives).
While Billor discloses the claimed “within a respective margin of error”, as shown above, and further the respective margin of error based, at least in part, on at least one of a length of the time period (see Billor; column 2 lines 34-37, 47-49 and column 10 lines 27-33; Billor discloses time series data corresponding to data received at and transmitted over a time period is collected.  The port identification server determines the closeness of fit or matching for the connections that have the most similar time series traffic data), Billor does not explicitly disclose the margin of error based, at least in part, on a length of a period of network downtime identified by the computing device.
a length of a period (duration) of network downtime (idle time) identified by the computing device (see Ewanchuk; paragraph 0014; Ewanchuk discloses maintaining a list of connections for a network, as well as, a table of idle time durations and monitoring traffic.  Determination is made that Y of Z sample connections were reset after T seconds of idle time with a margin of error in order to generate a timeout value.  As such, the margin of error is based, at least in part, on a duration of idle time).
One of ordinary skill in the art would have been motivated to combine Billor and Ewanchuk because they both disclose the feature of identifying connections, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined Ewanchuk’s identification of connections into the system of Billor in order to provide the benefit of efficiency by allowing Billor’s closest fit/match and confidence determination (see Billor; column 10 lines 20-27 and column 11 lines 15-30) to take into consideration the idle times of connections, leading to timeouts, using a margin of error.
While Billor discloses generating and storing data corresponding to the potential connection, as discussed above, the combination of Billor and Ewanchuk does not explicitly disclose automatically update a database of network topology data, wherein automatically updating the database includes adding or modifying a record of the database for each potential connection, each record including an identifier for each of the first interface and the second interface of the potential connection.

One of ordinary skill in the art would have been motivated to combine Billor, Ewanchuk and Walker because they all disclose the feature of identifying connections and further both Billor and Walker disclose identifying port connections, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined Walker’s link mapping table into the combined system of Billor and Ewanchuk in order to provide the benefit of data organization to the database management system (see Billor; column 6 lines 45-48).
Regarding claim 7, Billor, Ewanchuk and Walker disclose all the limitations of claim 6, as discussed above, and further the combination of Billor, Ewanchuk and Walker clearly traffic data collection” functionality.  The examiner notes this interpretation is supported by the applicant’s specification which states traffic data collection module may be incorporated in whole into the computing device; see applicant’s specification as filed, paragraph 0029).
Regarding claim 8, Billor, Ewanchuk and Walker disclose all the limitations of claim 7, as discussed above, and further the combination of Billor, Ewanchuk and Walker clearly discloses wherein the traffic data collection module transmits request messages to one or more network devices of the network, each of the one or more network devices including at least one interface (port) of the plurality of interfaces (ports), each request message configured to cause the network device receiving the request message to generate and transmit a response message including traffic data for each interface (port) of the network device (see Billor; column 6 line 65 – column 7 line 13; Billor discloses that the port identification server communicates with each DWDM device and router device to retrieve and collect data specifying traffic transmitted and received over time on each port of the devices.  The retrieved data includes the amount of data that is sent/received.  As such, a request/response communication would occur in order for the port identification server to retrieve and collect the sent/received data between the devices).
Regarding claim 9, Billor, Ewanchuk and Walker disclose all the limitations of claim 7, as discussed above, and further the combination of Billor, Ewanchuk and Walker clearly discloses wherein the traffic data collection module is executed by a network device including at least one of the plurality of interfaces (see Billor; column 6 line 62 – column 7 line 5).
Regarding claim 12, Billor, Ewanchuk and Walker disclose all the limitations of claim 6, as discussed above, and further the combination of Billor, Ewanchuk and Walker clearly discloses wherein the quantities of data of the traffic data measured in at least one of bits, bytes (see Billor; column 7 lines 6-13; Billor discloses the retrieved data includes the amount of data that is sent/received is measured in bytes) and packets (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “bytes” alternative).
Regarding claim 13, Billor, Ewanchuk and Walker disclose all the limitations of claim 6, as discussed above, and further the combination of Billor, Ewanchuk and Walker clearly discloses a data source communicatively coupled to the computing device (port identification server), wherein the data source receives and stores traffic data for each of the plurality of interfaces for subsequent retrieval and analysis by the computing device (port identification server) (see Billor; column 11 line 66 – column 12 line 11; Billor discloses the data may be stored in a database for generating reports identifying the relationships between ports and network devices).
Regarding claim 14, Billor discloses a method of identifying connections between devices of a network, the method comprising:
obtaining, at a computing device (port identification server), first performance data for a first interface (port) of the network, the first performance data including each of a quantity of 
obtaining, at the computing device (port identification server), second performance data for a second interface (router port) of the network, the second performance data including each of a quantity of data sent through the second interface (router port) during the time period and a quantity of data received through the second interface (router port) during the time period (see Billor; column 2 lines 34-37, column 4 line 59- column 5 line 6 and column 7 lines 6-13; Billor discloses comparing performance data for a time period associated with a first port with performance data of a plurality of other ports.  In particular, a port identification server communicates with DWDM devices and routers to collect data regarding data sent and received over each of the ports of each of the devices. The retrieved data includes the amount of data which is measured in bytes);
identifying, using the computing device, a connection between the first interface (DWDM port) and the second interface (router port) by determining each of a first ratio and a second ratio are within a margin of error, the first ratio being the quantity of data sent through the first interface (DWDM port) to the quantity of data received by the second interface (router port) and the second ratio being the quantity of data sent from the second interface (router port) to the quantity of data received by the first interface (DWDM port) (see Billor; column 7 lines 6-first ratio being the quantity of data sent through the first interface to the quantity of data received by the second interface”, as well as, a comparison and evaluation being made to determine the closeness of fit or closeness of match for the data received at the DWDM port and the data transmitted from the router port, i.e. “the second ratio being the quantity of data sent from the second interface to the quantity of data received by the first interface”.  A value is given that determines the most likely connection.  The comparison may comprise any suitable processing needed to determine how well the time series data matches.  Further, the confidence of the match is evaluated.  Therefore, the closeness of fit or match, as well as, the confidence determination gives the “within a respective margin of error”).
While Billor discloses the claimed “within a respective margin of error”, as shown above, and further the respective margin of error based, at least in part, on at least one of a length of the time period (see Billor; column 2 lines 34-37, 47-49 and column 10 lines 27-33; Billor discloses time series data corresponding to data received at and transmitted over a time period is collected.  The port identification server determines the closeness of fit or matching for the connections that have the most similar time series traffic data), Billor does not explicitly disclose wherein the margin of error is based on, at least in part, a length of a period of network downtime identified by the computing device.
a length of a period (duration) of network downtime (idle time) identified by the computing device (see Ewanchuk; paragraph 0014; Ewanchuk discloses maintaining a list of connections for a network, as well as, a table of idle time durations.  Determination is made that Y of Z sample connections were reset after T seconds of idle time with a margin of error in order to generate a timeout value.  As such, the margin of error is based, at least in part, on a duration of idle time).
One of ordinary skill in the art would have been motivated to combine Billor and Ewanchuk because they both disclose the feature of identifying connections, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined Ewanchuk’s identification of connections into the system of Billor in order to provide the benefit of efficiency by allowing Billor’s closest fit/match and confidence determination (see Billor; column 10 lines 20-27 and column 11 lines 15-30) to take into consideration the idle times of connections, leading to timeouts, using a margin of error.
While Billor discloses generating and storing data corresponding to the potential connection, as discussed above, the combination of Billor and Ewanchuk does not explicitly disclose in response to identifying the connection, automatically updating a database record corresponding to the connection using the computing device.
In analogous art, Walker discloses in response to identifying the connection, automatically updating a database record corresponding to the connection using the computing device (communication-path-management controller) (see Walker; paragraphs 0068, 0076, 0077, 
One of ordinary skill in the art would have been motivated to combine Billor, Ewanchuk and Walker because they all disclose the feature of identifying connections and further both Billor and Walker disclose identifying port connections, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined Walker’s link mapping table into the combined system of Billor and Ewanchuk in order to provide the benefit of data organization to the database management system (see Billor; column 6 lines 45-48).
Regarding claim 15, Billor, Ewanchuk and Walker disclose all the limitations of claim 14, as discussed above, further the combination of Billor, Ewanchuk and Walker clearly discloses transmitting, using the computing device (port identification server), a first request to a first network device including the first interface (DWDM port), the first request configured to cause the first network device to generate and transmit a first response message including the first performance data for storage of the first performance data in a data source (see Billor; 
transmitting, using the computing device (port identification server), a second request to a second network device including the second interface (router port), the second request configured to cause the second network device to generate and transmit a second response message including the second performance data for storage of the second performance data in the data source (see Billor; column 2 lines 34-37 and column 6 line 65 – column 7 line 13; Billor discloses that the port identification server communicates with each DWDM device and router device to retrieve and collect performance data specifying traffic transmitted and received over time on each port of the devices.  The retrieved data includes the amount of data that is sent/received.  As such, a request/response communication would occur in order for the port identification server to retrieve and collect the sent/received data between the devices).
Regarding claim 16, Billor, Ewanchuk and Walker disclose all the limitations of claim 15, as discussed above, further the combination of Billor, Ewanchuk and Walker clearly discloses wherein the first request is one of a plurality of first requests transmitted periodically to the first network device and the second request is one of a plurality of second requests transmitted periodically to the second network device (see Billor; column 7 lines 18-25; Billor discloses the port identification server may periodically gather the data). 
Regarding claim 17, Billor, Ewanchuk and Walker disclose all the limitations of claim 14, as discussed above, further the combination of Billor, Ewanchuk and Walker clearly discloses generating, using the computing device (port identification server), a connection record in a data source, the connection record including a first identifier corresponding to the first interface and a second identifier corresponding to the second interface (see Billor; column 12 lines 4-11; Billor discloses the store data is used to generate reports that identify relationships between ports of the networking devices and records of interconnections between the networking equipment; Walker is relied upon to disclose the “identifiers”, see paragraphs 0077, 0080 and Figure 8; Walker discloses an external link mapping table including identifiers for the ports).
The prior art used in the rejection of the current claim is combined using the same motivation as was applied in claim 14.
Regarding claim 18, Billor, Ewanchuk and Walker disclose all the limitations of claim 14, as discussed above, further the combination of Billor, Ewanchuk and Walker clearly discloses wherein the first performance data is a sum (accumulated) of first performance data samples collected from the first interface (DWDM port) over the time period and the second performance data is a sum (accumulated) of second performance data samples collected from the second interface (router port) over the over the time period (see Billor; column 6 line 62 – column 7 line 4, column 7 lines 18-20 and 64-67; Billor discloses that the data is accumulated and samples from the accumulated data is taken).
Regarding claim 19, Billor, Ewanchuk and Walker disclose all the limitations of claim 18, as discussed above, further the combination of Billor, Ewanchuk and Walker clearly discloses wherein the margin of error is based, at least in part, on the quantity of first performance data samples and the quantity of second performance data samples (see Billor; within a respective margin of error”).
Regarding claim 20, Billor, Ewanchuk and Walker disclose all the limitations of claim 18, as discussed above, further the combination of Billor, Ewanchuk and Walker clearly discloses wherein the first performance data samples are a subset of data samples collected from the first interface (port) over the time period and the second performance data samples are a subset of data samples collected from the second interface (port) over the time period. (see Billor; column 4 lines 1-9, column 7 lines 43-60, and column 7 line 64 – column 8 line 9; Billor discloses the port identification server performing processing again but may use a different set of data from the data received at and sent from the various ports.  For example, using data from a longer period of time or different portion of the day.  Further, data from devices that have not been excluded is used in the comparison of the accumulated data, as well as, collecting data at different rates.  Therefore, using a different set of data from the accumulated data, data from non-excluded devices and/or data at different rates all provide a subset of the data samples from the accumulated data.  In other words, different sets of data is taken from the accumulated data). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Parandehgheibi et al. (U.S. 2016/0359686 A1) discloses monitoring data between nodes and using information to estimate which node initiated communication.  The estimation can be based on weights given to length of time and margin of error.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM A COONEY whose telephone number is (571)270-5653.  The examiner can normally be reached on M-F 7:30am-5:00pm (every other Fri off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/A.A.C/Examiner, Art Unit 2443                                                                                                                                                                                                        01/26/2021

/RUPAL DHARIA/Supervisory Patent Examiner, Art Unit 2443